4033.46




                           IN THE LINITED STATES DISTRICT COURT
                          F'OR THE WESTERN DISTRICT OF MISSOURI

STACY ARNOLD,                                          )
                                                       )
                                 Plaintiff,            )
                                                       )       Case No. 19-CV-06137-BP
v                                                      )
                                                       )
CITY OF ST. JOSEPH, ET AL.,                            )
                                                       )
                                 Defendants.           )

  DEFENDANT ST. .IOSEPH PIIRI,IC I,IR   Y'S SUGGESTIONS IN OPPOSITION
TO PLAINTIFF'S MOTION FOR LEAVE TO FILE A SUR.RELY TO THE LIBRARY'S
    REPLY TO PLAINTIF'F''S SIIGGESTI ONS IN OPPOSITION TO DISMISSAL


I.        Nature of the Matter Befor.e the Court. Plaintiff has requested leave to file a sur-reply

to Defendant St. Joseph Public Library's (hereinafter "Library") reply in support of its Motion to

Dismiss (ECF No. 22). The gist of Plaintifls desire to file sur-reply appears to be so that she can

advise the Court that, sometime after the filing of her Opposition (ECF No. 38) and unbeknownst

to Defendant Library, Plaintiff retumed to the Library and canvassed for signatures to a petition

without incident. This admission by Plaintiff actually supports Defendant Library's Motion to

Dismiss (ECF No. 22). However, nothing presented in Plaintiff s Request (ECF No. 45) provides

a basis   for further briefing by Plaintiff and DefendantLibrary respectfully requests the Court deny

Plaintiffls Request (ECF No. 45) for the reasons set forth herein.

il.       Facts.

          1.       Plaintiff filed her First Amended Complaint on December 15,2019 (ECF No. 19).




                                                   1




            Case 5:19-cv-06137-BP Document 48 Filed 03/03/20 Page 1 of 6
        2.      Defendant Library filed its Motion to Dismiss and Suggestions             in Support      on

December 26,2019 (ECF Nos. 22           &23)
        3.      Plaintiff filed her Suggestions in Opposition (ECF No. 38) on January 29,2020.

        4.      Defendant Library filed its Reply (ECF No. 44) onFebruary 12,2020.

        5.      On February 18,2020 Plaintiff filed a Request for Leave to File Sur-Reply (ECF

No.45).

ilI.    Question Presented.

        A.      Should Plaintiff be allowed to file a sur-reply to Defendant Library's Reply in

support of its Motion to Dismiss?

W.      Arsument and Authorities.

        A.      Legal Standard. In ruling upon a written motion, the Court must consider the

motion, supporting suggestionso opposing suggestions, and reply suggestions." Local Rule

7.0(b) (emphasis added). "Although the local rules in this district do not specifically prohibit

the filing of a sur-reply, it is not the Court's practice to allow parties to file a sur-reply." Porter   v.,


Gentry Countv Com'n, No. 08-6029-CV-SJ-FJG, 2008 WL 3156969, at *5 (W.D.Mo Aug. 4,

2008); Sentinel Insurance Company v. Haines, No. 07-0690-CV-W-FJG, 2008 WL I1337941,

at *3 (W.D.Mo. Au. 6,2008); see also Trice v. Friedman, No.4:12-CV-0013I-BCW, 2012WL

12903899, at *1 (W.D.Mo. Sept. 13,2012) (denying a plaintiffls motion to file a sur-reply for

failure to show good cause necessitating the same); Oakdale Mall Associates v. Cincinnati Ins.

Co., No. l1-0562-CV-W-FJG,2011 WL 2729443, at *2 (W.D.Mo. July 13,2011) (denying a

plaintifls motion to file a sur-reply                 o'Court possess[ed]
                                        because the                       sufficient information to reach

its decision"); Sappington v. Skyjack Inc., No. 04-5076'CV-SW-FJG, 2006 WL 8449113, at*l




                                                      2



           Case 5:19-cv-06137-BP Document 48 Filed 03/03/20 Page 2 of 6
(W.D.Mo. Oct. 13, 2006) (denying a defendant's motion for leave to file a sur-reply on the basis

that "the prior briefs of the parties (plaintiffs' motion, defendants' responses, and plaintiffs' reply)

adequately illuminatefd] the issues"); Strinefield v. Consentino's Food Stores, No. 15-0693-CV-

W-FJG, 2017 WL3880774, at *6 (W.D.Mo. Sept. 5,2017) (finding that "because plaintiff raised

information in her reply suggestions, which she had not previously raised in her initial summary

judgment motion, that [defendant] will be allowed an opportunity to file its Sur-Reply").


        The mere fact that a Plaintiff has pro se status 'odoes not relieve him with complying with

the court's procedural requirements." Heistand v. Coleman, CRIM.A. 08-3292-CM, 2009 WL

3336008 (D. Kan. Oct. 14, 2009); Barnes v. United States , 173 F. Appx 695,697 (1Oth Cir. 2006)

(citations omitted); see also Santistevan v. Colo. Sch. of Mines, 150 F. App'x 927 , 931 (1Oth Cir.

2005) (holding that a pro se litigant must follow the same rules of procedure as other litigants).

        B.       No Cause Exists for the Filins of a Sur-Replv. Plaintiff has failed to demonstrate

"good cause" necessitating the filing of a sur-reply as the arguments made by Plaintiff in her

Request (ECF No. 45) do not relate to the legal issues raised by Defendant Library in its Reply

(ECF No. 44) and provide no additional significant information to assist the Court with its decision.

Plaintiff s requested sur-reply focuses on her return to Defendant Library to conduct canvassing

activities since the incident giving rise to her Complaint (ECF No. 1). Plaintiff s First Amended

Complaint references Plaintiff       s desire   to return to the Library grounds at some point in the future.

First Amended Complaint (ECF No. 19) at p. 18, fl 52. Defendant Library welcomed Plaintiff

back to the   Library.   See   Defendant Library's Memorandum in Support of Motion to Dismiss (ECF

No. 23), atp. 12. Unbeknownst to Defendant Library at the time its Reply (ECF No. 44) was filed,

Plaintiff had apparently already returned to Defendant Library on at least one occasion and



                                                         J




          Case 5:19-cv-06137-BP Document 48 Filed 03/03/20 Page 3 of 6
canvassed without incident, Plaintiffs Request for Leave to File a Sur-Reply (ECF No. 45),

Exhibit A. As such, Plaintiff s sur-reply confirms that Plaintiff was allowed to canvass during

her recent visit to Defendant Library without incident and that her claims for injunctive and

declaratory relief against Defendant Library based on its prior policies are moot and should be

dismissed. However, Plaintiff    s   admission does not, by itself, wanant the filing of a sur-reply and,

if Plaintiff is permitted to file a sur-reply, Defendant Library     ask leave of Court to respond to any

new arguments raised within PlaintifPs sur-reply. Such further delay and additional costs are

unwarranted and unneeded as, given Plaintiff s admission, any additional arguments contained in

Plaintiff   s proposed sur-reply would not change anything and therefore        Plaintiff s Request (ECF

No. 45) should be denied.

        C.       The Issues Raised in Plaintiffs Sur-Reply are Outside the Scope of the

Pleadings.     Because this matter is before the Court on Defendant Library's Motion to Dismiss

(ECF No. 22), the issues are generally limited to the factual allegations set forth in Plaintiffls First

Amended Complaint (ECF No. 19). Fed.R.Civ.P.                12(c). Plaintiffls First Amended Complaint
seeks injunctive and declaratory relief against Defendant Library relating             to its policy   on

petitioning and distribution of literature on its grounds that was in effect at the time of an incident

which occurred on or about January 30, 2018 (ECF No. 1). See First Amended Complaint (ECF

No. 19), flfl 12, 39;pp.30-31, Prayer for Relief    Jffl   A-F. Defendant Library amended its policy on
petitioning after the January 30, 2018 incident. See First Amended Complaint (ECF No. 19), fl

39. Plaintiffs     First Amended Complaint makes no allegations against Defendant Library

regarding its new policy, nor does it challenge Defendant Library's current policy on petitioning

and distribution of literature on its grounds. To the extent Plaintiff s seeks in her proposed sur-




                                                     4




            Case 5:19-cv-06137-BP Document 48 Filed 03/03/20 Page 4 of 6
reply to challenge or assert facts relating to her recent canvassing trip to Defendant Library, those

claims are beyond the scope of the pleadings and should be disregarded.

V.        Conclusion. This procedural issue is important in the presentation of cases to this Court.

Eventually the filing of briefs related to motions must come to a close so that the Court can make

a   decision. The federal and local rules have established an orderly procedure to permit the parties

to present issues to the Court for determination, i.e., motion, response and reply. If the Court

grants the Plaintiff leave to file a sur-reply, Defendant Library will be deprived of the opportunity

to reply to Plaintiff s additional arguments -- arguments which do not materially impact the Court's

ability to rule on Defendant Library's Motion to Dismiss (ECF No. 22)        and are also outside the

scope of the pleadings. Defendant Library respectfully requests that   Plaintiff s Request (ECF No.

45) be denied.


                                        Respectfully submitted,


                                        MoANANY, VAN CLEAVE & PHILLPS, P.A.
                                        10 E. Cambridge Circle Drive, 300
                                        Kansas City, Kansas 66103
                                        Telephone: (913) 371-3838
                                        Facsimile:     (913)371-4722
                                        E-mail : gsoheen@mvplaw.com

                                        By: /s/ Gresorv P.
                                              Gregory P. Goheen               #581   r9

                                        Attorneys for Defendant St. Joseph Public Library




                                                  5




            Case 5:19-cv-06137-BP Document 48 Filed 03/03/20 Page 5 of 6
                               CERTIFICATE OF SERVICE
       I hereby certi$ that on the       of March, I electronically filed the foregoing with the
                                     3'd day
Clerk of the Court using the CM/ECF system and sent a copy via U.S. mail, postage prepaid to the
following:

Stacy Amold
500 Westover Drive #11589
Sanford, NC 27330
Plaintiff, pro se

Mark Beam-Ward
Beam-Ward, Kruse, Wilson & Fletes, LLC
8645 College Boulevard, Suite 250
Overland Park, KS 66210
Attorneys for Defendant Roger Clary

Christopher L. Heigele
Steven F. Coronado
Baty Otto Coronado, PC
4600 Madison Avenue, Suite 210
Kansas City, MO 64112
Attorneys for Defendants City of St. Joseph and Rebecca Hailey

                                                   /s/ Gresorv P. Goheen




                                               6




         Case 5:19-cv-06137-BP Document 48 Filed 03/03/20 Page 6 of 6
